PER CURIAM:
Thomas E. Tilley appeals from the district court’s order dismissing his petition to quash a summons issued by the Internal Revenue Service. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Tilley v. United States, No. CA-03-1-5 (W.D.N.C. Oct. 24, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED